ON MOTION TO DISMISS
ELLIS, Judge.
Judgment was rendered herein in favor of defendants on February 28,1980. Plaintiff filed a motion for a devolutive appeal with the Clerk of Court on April 3, 1980, well within the delay for obtaining an appeal. However, the order for appeal was not signed by the judge until May 12, 1980, after the delays had expired. Defendants have moved to dismiss the appeal on the ground that the order was not timely obtained. Decision on this motion was delayed, pending the decision of this court en *301banc in the case of Traigle v. Gulf Coast Aluminum Corporation, 391 So.2d 1290 (La. App. 1st Cir. 1980). That opinion has now been handed down, and held that it is the responsibility of the appellant to obtain the signature of the judge on an order of appeal, and that this responsibility is not discharged by filing the motion for appeal with the Clerk of the Court.
In this case the appellant did not timely obtain the signature of the judge on his order of appeal. The appeal is therefore dismissed, at appellant’s cost.
APPEAL DISMISSED.